Shearing, J.,
with whom Young, J., joins,
dissenting:
I dissent because I believe that there was sufficient evidence to support the trial court’s decision. On appeal, our review is limited to determining whether there was clear and convincing evidence to support the judgment. Kobinski v. State, 103 Nev. 293, 296, 738 P.2d 895, 897 (1987). This court may not substitute its own evaluation of the evidence for that of the district court where the district court had an opportunity to hear the witnesses and judge their demeanor. Id.
I sympathize with the majority view that Vanessa’s mother has valiantly attempted to conquer her alcoholism and to act as a mother to Vanessa. However, she has also frequently lapsed and disappeared from Vanessa’s life for months at a time. Termination of parental rights cases in which the parent is struggling with substance abuse are some of the most difficult. Often the parent truly wants to be a good parent and can be one for awhile, but *731then relapses into a state in which the drugs or alcohol have greater importance than the child. The child is then abandoned. The question becomes, how long is it fair to the child to continue in a life of instability and periodic abandonment? This is the difficult question with which a district court must wrestle. The district court is in a better position to make that determination than this court.
I do not agree that there was insufficient evidence of parental unfitness. In May 1993, police officers responded to a call concerning a family fight. Vanessa was found with bruises on her face and legs; her mother was so intoxicated she was unable to care for Vanessa. Vanessa was taken to Child Haven. At first, Vanessa’s mother denied having a drinking problem, but smelled of alcohol while making this declaration. She eventually admitted that she had a drinking problem and was referred for counseling on issues of parenting and alcohol. Vanessa was returned to her mother’s home. In June 1993, four-year-old Vanessa was found wandering around her apartment complex while her mother was out drinking and gambling. Vanessa was still allowed to remain in her mother’s home. In August 1993, Vanessa’s mother was arrested for DUI while en route to pick up Vanessa from a daycare center.
After this incident, in September 1993, Vanessa was made a ward of the State because she was at risk due to her mother’s ongoing drinking problem. Vanessa’s mother admitted in court that her use of alcohol adversely affected her parenting abilities. The Department of Child and Family Services (DCFS) developed a caseplan and Vanessa’s mother generally complied for a few months. She had a relapse in November, but she took appropriate steps to resume her compliance. In March 1994, Vanessa was returned to her mother’s home. In June, the DCFS caseworker received a call that Vanessa was in danger because her mother was drunk. After an extensive search, the caseworker found Vanessa with her mother, who was intoxicated. Vanessa expressed relief that the caseworker had come for her. Vanessa was returned to a foster home. The caseworker was repeatedly unable to reach Vanessa’s mother, and sometime in July, Vanessa’s mother disappeared. It was later discovered that she had moved to Texas and then Florida. Vanessa’s mother had no more contact with the DCFS until December 1994. In December, after there had been no contact for six months, the DCFS filed the petition to terminate parental rights.
Later in December, Vanessa’s mother contacted DCFS to inform them that she was employed and attending AA meetings. She stated that she had been in the area for over a month, but had failed to contact DCFS or attempt to contact Vanessa. In March *7321995, a contested termination hearing was held. The two Child Protective Service caseworkers who had the initial contacts with Vanessa and had unsuccessfully tried to work with Vanessa’s mother testified at the hearing. The DCFS caseworker testified regarding her experience with Vanessa’s mother. A former foster parent and the present foster parent of Vanessa, a registered nurse specializing in pediatric emergency nursing, testified about the problems that Vanessa had with insecurity, nightmares, screams in her sleep and emotional needs. The foster mother described how Vanessa was particularly needy and required constant reassurance that her foster family would be there for her. Vanessa told the family that she wanted to stay with them “forever and forever.” The foster mother testified as follows:
The responses that I get from Vanessa are that she wants to visit her mother at the welfare office, but she said to me on many occasions she does not want to live with her mother. That she makes statements such as her mother drinks and that she fights. She says things such as, My mother says she will stop drinking, but she lies.
She has said many, many times over to me that there were times when her mother would not wake up. There was one instant she was talking with my children telling them that there was a cup of milk or whatever, they lived in a home with a lot of bugs and that she was drinking a glass of milk and a bug got on her face and she couldn’t wake her mother up and she was scared.
Vanessa’s mother and her new husband testified as to the improvements Vanessa’s mother had made in her life.
At the conclusion of the March hearing, the district judge stated that if the best interests of the child were the only issue, there would be no question that he would grant termination. Nevertheless, he continued the hearing for four months to monitor the mother’s actions and then to receive additional testimony.
In July, the hearing continued and a mental health counselor testified that she had evaluated Vanessa; she concluded that Vanessa suffered from chronic post-traumatic stress and needed a high level of structured care and a safe, nurturing environment. The counselor testified that if reunification with her mother were commenced and the mother had a relapse, the impact on Vanessa would be severe. Both Vanessa’s mother and the DCFS caseworker testified that a caseplan had been developed after the first hearing in March. Vanessa’s mother had maintained sobriety and had complied with all of the counseling requirements, to the extent possible, during the intervening four months.
*733The district judge found that there was clear and convincing evidence that Vanessa’s mother was unfit and unable to adjust as a parent, and that Vanessa’s best interests would be served by terminating her mother’s parental rights. It does seem somewhat unfair for the judge to have given the mother an extra four months to show her stability and then, when she did so demonstrate, terminate her rights anyway. Nevertheless, the evidence of Vanessa’s mother’s chronic problem was in the record, and even though she had made significant progress, the evidence of frequent prior relapses is sufficient to conclude that the problem was irremediable. Moreover, the judge was particularly concerned with Vanessa’s best interests, her two years of instability, her need for security and the devastating consequences to her if her mother relapses. There may be a legitimate difference of opinion as to which course is in Vanessa’s best interests, but this court should not substitute its own judgment for that of the district court.